Citation Nr: 1623970	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1969 to March 1971.  He died in October 2011.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is currently with the RO in Roanoke, Virginia.  

The appellant testified before the undersigned Veterans' Law Judge at an April 2016 videoconference hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2011; acute myocardial infarction was certified as the immediate cause of death. 
 
2.  At the time of the Veteran's death, he was not service-connected for any disability. 
 
3.  The competent evidence of record does not rise to the level of equipoise that the cause of the Veteran's death is related to his active military service.






CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection for the Cause of the Veteran's Death

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Veteran in this case died on October [redacted], 2011 at the age of fifty nine.  The Certificate of Death establishes that the immediate cause of death was acute myocardial infarction.  Other significant complications listed included COPD and hypertension.  

At the time of his death, the Veteran was not service connected for any disability, including any cardiovascular or respiratory condition.  The Veteran's service treatment records are devoid of any treatment for or diagnosis of hypertension, myocardial infarction, or other cardiovascular disease nor is there any evidence that the Veteran was diagnosed with such a condition within one year of his separation from service.  Furthermore, the appellant has not submitted any medical evidence to support her claim that the Veteran's death was related to his active military service.  At her April 2016 videoconference hearing, the appellant testified that during his lifetime, the Veteran claimed that he had health problems because he had been exposed to Agent Orange, and therefore, she believed the Veteran's death was related to service.  However, she has presented no evidence that the Veteran was ever actually in Vietnam or otherwise exposed to tactical herbicides.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015). 

However, service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" only if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) ; see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii)  as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the U. S. Court of Appeals for the Federal Circuit. Haas, 525 F.3d at 1193-94.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.   

Personnel records reflect that the Veteran was assigned to the USS Oriskany, an attack aircraft carrier, during his active service.  While service in the territorial waters off the coast of Vietnam during the period the Veteran served has been established, the USS Oriskany is not on the list of ships known to have docked at Vietnamese ports or sailed on one of the country's inland waterways and the appellant has not present any evidence to establish that the Veteran went ashore at any time during his period of active service.  Without evidence that the Veteran was ever actually "in Vietnam", herbicide exposure cannot be assumed.

The Appellant has asserted that the Veteran's death is related to his military service. Unfortunately, however sincere her belief may be, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  Nor for that matter is there any evidence that the Veteran prior to his death, had the knowledge or training to offer an opinion concerning the etiology of any of his health problems.  In other words, they are laypersons, not medical experts.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Appellant seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran death was due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that the causes of myocardial infarction are the subject of extensive research by scientific and medical professionals.  Hence, the Appellant's opinion of the Veteran's cause of death is not competent evidence and is entitled to low probative weight.  Competent evidence is required to determine whether the Veteran's cause of death is service-related, and the Appellant has not presented such evidence. 

In sum, any connection between the Veteran's military service and his death approximately forty years after service is speculative at best.  The Veteran was in good health at separation from service and there is no competent evidence of record that establishes a relationship between his military service and his death decades later from a myocardial infarction. 

Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding this claim.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  

For all the above reasons, entitlement to service connection for the cause of the Veteran's death must be denied.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015). 

In a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the Appellant was provided with the relevant notice and information in an April 2012 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records have been obtained and associated with the claims file.  As not even speculative medical evidence of a relationship between the Veteran's cause of death and his active military service has been presented, VA has no duty to obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an April 2016 videoconference hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


